Citation Nr: 1003298	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  09-06 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision of the Anchorage, 
Alaska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In June 2009, the Veteran testified at a 
Travel Board hearing before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

At his Travel Board hearing, the Veteran indicated that his 
PTSD had worsened and that his Global Assessment of 
Functioning (GAF) score had dropped at least 10 points.  
Records from the Anchorage, Alaska Vet Center reflect a GAF 
which is significantly lower than demonstrated on the last VA 
examination.  As the Veteran has asserted that his service-
connected disability has worsened since his last examination, 
he should be afforded a new examination in compliance with 
VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the Veteran's treatment at the 
Anchorage Vet Center.  

2.  Schedule the Veteran for a VA 
psychiatric examination in order to 
determine the current extent of his 
service connected psychiatric disorder, 
PTSD.  The examiner should be provided a 
copy of the rating criteria pertaining to 
the Veteran's PTSD.  All indicated tests 
must be conducted.  The Veteran's claims 
folder must be made available to, and 
reviewed by, the examiner prior to the 
examination.  

The report of examination should include 
a detailed description of all clinical 
manifestations.  The examiner should 
comment upon the effects of the Veteran's 
service connected disability on ordinary 
activity and on how the disability 
impairs him functionally.  The examiner 
should also comment on the Veteran's 
decreasing GAF scores.  

If possible, the examiner should state if the 
Veteran has occupational and social 
impairment with reduced reliability and 
productivity; occupational and social 
impairment, with deficiencies in most areas, 
or total occupational and social impairment.

A complete rationale for all opinions and 
conclusions should be provided.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).




